                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

DEMARIO DONTEZ WALKER                                                                    PLAINTIFF


     VERSUS                                                  CIVIL ACTION NO. 1:17CV27-RHW


JOHNATHAN D. HUNT et al                                                             DEFENDANTS

                            MEMORANDUM OPINION & ORDER

       Plaintiff Demario Dontez Walker, proceeding pro se and in forma pauperis, filed a 42

U.S.C. § 1983 prisoner civil rights complaint alleging unconstitutional conditions of confinement

at the South Mississippi Correctional Institution (SMCI). Doc. [1]. Plaintiff previously has been

assessed three strikes and is therefore barred from filing complaints in forma pauperis unless he

is “under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); see Doc. [10]. In

fact, Plaintiff has filed dozens of prisoner civil rights lawsuits and accumulated at least three

strikes under the Prison Litigation Reform Act (PLRA). See Walker v. Norwood, No. 3:08-cv-

275-TSL-JCS, 2009 WL 387337 (S.D.Miss. Feb. 13, 2009); Walker v. Lewis, Civil Action No.

3:12cv441-CWR-LRA (S.D. Miss. July 10, 2012) (identifying some of Plaintiff’s prior

dismissed lawsuits that counted as “strikes”).

       In his original complaint, Plaintiff alleges repeated and ongoing assaults and extortion by

other inmates. He further alleges that SMCI staff has lost control and authority over the prison

gang members. According to Plaintiff, SMCI staff has failed to protect him from the assaults

and has placed him in a dangerous housing unit. Plaintiff also alleges unconstitutional

conditions of confinement in the administrative segregation unit at SMCI. On March 21, 2017,

Plaintiff filed an amended complaint. Doc. [5]. In the amended complaint, Plaintiff reasserts
that he was the victim of assaults, sexual assaults, and extortion by prison gang members, and

that gang members forced him to hide contraband in his rectum. Plaintiff further alleges that he

received Rule Violation Reports (RVRs) on January 19, 2017, that did not comport with due

process and were issued in retaliation. Plaintiff complains that on March 10, 2017, Defendant

Johnathan Hunt placed a “red tag” on inmate Fredderick Thompson for no reason other than

Defendant Hunt believed Plaintiff and Thompson were in a “dating relationship”. Plaintiff then

filed a motion to amend complaint on March 21, 2017, which the Court granted in part. Doc. [9]

& [11]. Then again on May 9, 2017, Plaintiff filed a motion to amend complaint, which the

Court granted. Doc. [22] & [23]. The amended complaints essentially restate the claims in his

complaint and amended complaint, but with added details.

       Plaintiff subsequently filed a series of motions to amend his complaint and to add parties.

On May 25, 2017, he filed a motion to amend the complaint, a motion to add plaintiffs, and a

motion to add certain defendants. Doc. [24] [28] [29]. In the first of these motions, he sought to

substitute Pelicia Hall as Defendant, based on her appointment as Commissioner of the

Mississippi Department of Corrections (MDOC). Doc. [24]. He also requested that inmate

Fredderick Eugene Thompson be allowed to join the lawsuit as a plaintiff. Id. In the motion to

add plaintiffs, he submitted a list of approximately 70 additional inmates whom he wished to join

to his lawsuit. Doc. [28]. In the motion to add defendants, Plaintiff requested that Lt. B. Miller

and Captain Lockhart be added as defendants. Doc. [29]. On June 27, 2017, Plaintiff filed what

was designated as yet another motion to amend his complaint. Doc. [37]. In fact, the pleading is

a 34-page proposed complaint. On July 13, 2017, he filed another motion to amend his

complaint. Doc. [51]. In the two-page motion, he requested that Belinda Miller, Captain

Lockhart, Investigator Houston, Unknown K-9 Officers, Captain Mark Davis, K-9 Officer Keys,



                                                 2
and Officer Jamario Clark be added as defendants. He also requested that several new plaintiffs

be joined to the lawsuit. Plaintiff then attached a 45-page proposed Fifth Amended Complaint.

Doc. [51-1]. By order dated July 19, 2017, the Court denied for the most part these five

additional motions to amend the complaint. Doc. [53]. However, Plaintiff was permitted to

proceed against two new defendants (Lt. B. Miller and Captain Lockhart), as well as on claims

for assault and conversion. Id. at 7.

       Even after the Court’s order of July 19, 2017, Plaintiff filed nine additional motions to

amend his complaint, which the Court denied. See Doc. [165]. The Court conducted a screening

hearing on November 9, 2017, at which time Plaintiff testified under oath regarding the

allegations in his complaint. At the hearing, Plaintiff received almost 600 pages of documents,

which included relevant portions of Plaintiff’s institutional record, medical records, and

Administrative Remedy Program (ARP) documentation. The parties consented to proceed

before a United States Magistrate Judge. The Court established a discovery deadline of March

14, 2018, and a dispositive motion deadline of April 4, 2018. Doc. [188].

       Plaintiff proceeded to file a plethora of discovery-related motions prior to the discovery

deadline, nineteen by the Court’s count. Meanwhile, on April 4, 2018, Defendants filed a motion

for summary judgment which asserted, among other things, that Plaintiff failed to exhaust

administrative remedies with respect to all claims asserted in his original and amended

complaints. See Doc. [286] [287]. In the interests of judicial economy, the Court entered an

order directing Plaintiff to file a response limited to the exhaustion issue and set a deadline of

May 4, 2018, for Plaintiff to file his response. Doc. [289]. Plaintiff continued to file an

additional 16 discovery-related motions after the discovery and motions deadlines had expired.

In addition, he filed at least 17 “responses” to Defendants’ motion for summary judgment.



                                                  3
       Again, in the interests of justice and judicial economy, the Court determined that, prior to

ruling on Defendants’ motion for summary judgment, Plaintiff should be afforded the

opportunity to file a single, consolidated motion for discovery on the exhaustion issue. Doc.

[373]. Accordingly, the Court set a deadline of July 6, 2018, for Plaintiff to file one and only

one motion for discovery limited to the issue of exhaustion. The Court stayed all other discovery

until ruling on the exhaustion issue and directed Plaintiff to refrain from filing any more

discovery motions unrelated to the exhaustion issue. Plaintiff duly filed a motion for exhaustion-

related discovery on July 10, 2018. Doc. [376]. The Court denied Plaintiff’s motion. Doc.

[381]. The then Court struck Plaintiff’s 17 prior responses to summary judgment and directed

Plaintiff to file, by October 15, 2018, a single response to Defendants’ motion for summary

judgment, limited to the issue of exhaustion. Id. at 5. The Court later granted Plaintiff an

extension to December 3, 2018, to file his single response to Defendants’ motion. Doc. [384].

       Apparently not satisfied by the Court’s admonition to file a single response to summary

judgment, Plaintiff has filed three additional responses to summary judgment. See Doc. [386]

[390] [394]. Plaintiff later filed a motion to withdraw his response filed on October 18, 2018,

which motion the Court now grants. Doc. [395]. Thus, there remain two responses to

Defendants’ motion for summary judgment. Despite Plaintiff’s breach of the Court’s directive,

when ruling on Defendants’ motion for summary judgment, the Court will consider the following

of Plaintiff’s pleadings: Plaintiff’s response filed November 19, 2018 (Doc. 390); exhibits to the

response filed on December 6, 2018 (Doc. [392]); and Plaintiff’s response filed on December 10,

2018 (Doc. [394]).




                                                 4
                                         Law and Analysis

Summary Judgment Standard

       Rule 56 provides that “[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Sierra Club, Inc. v. Sandy Creek Energy Assocs., L.P., 627

F.3d 134, 138 (5th Cir. 2010). Where the summary judgment evidence establishes that one of

the essential elements of the plaintiff’s cause of action does not exist as a matter of law, all other

contested issues of fact are rendered immaterial. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); Topalin v. Ehrman, 954 F.2d 1125, 1138 (5th Cir. 1992). In making its determinations

of fact on a motion for summary judgment, the court must view the evidence submitted by the

parties in a light most favorable to the non-moving party. McPherson v. Rankin, 736 F.2d 175,

178 (5th Cir. 1984).

       The moving party has the duty to demonstrate the lack of a genuine issue of a material

fact and the appropriateness of judgment as a matter of law to prevail on its motion. Union

Planters Nat’l Leasing v. Woods, 687 F.2d 117 (5th Cir. 1982). The movant accomplishes this

by informing the court of the basis of its motion, and by identifying portions of the record which

highlight the absence of genuine factual issues. Topalian, 954 F.2d at 1131. “Rule 56

contemplates a shifting burden: the nonmovant is under no obligation to respond unless the

movant discharges [its] initial burden of demonstrating [entitlement to summary judgment].”

John v. State of Louisiana, 757 F.3d 698, 708 (5th Cir. 1985). Once a properly supported motion

for summary judgment is presented, the nonmoving party must rebut with “significant probative”

evidence. Ferguson v. Nat’l Broad. Co., Inc., 584 F.2d 111, 114 (5th Cir. 1978).




                                                  5
          As part of his response to summary judgment, Plaintiff cites to Martin v. Harrison

County Jail, 975 F.2d 192 (5th Cir. 1992) and argues that “a pro se prisoner faced with a

summary judgment motion must receive an understandable notice of the requirement of the

summary judgment rules.” Doc. [394] at 3. In fact, the case cited by Plaintiff stands for the

exact opposite proposition. In Martin the Fifth Circuit held that “particularized additional notice

of the potential consequences of a summary judgment motion and the right to submit opposing

affidavits need not be afforded a pro se litigant.” Id. at 193. Despite Plaintiff’s blatant

misrepresentation of Fifth Circuit precedent, Plaintiff demonstrates in his response to the motion

for summary judgment that he fully understands summary judgment procedures. See Doc. [390]

at 3-4.

Exhaustion of Administrative Remedies

          The only issue currently under consideration by the Court is whether Plaintiff exhausted

administrative remedies prior to bringing his lawsuit. Exhaustion of administrative remedies

through the prison grievance system is a jurisdictional prerequisite for lawsuits filed pursuant to

42 U.S.C. § 1983. Wright v. Hollingsworth, 260 F.3d 357 (5th Cir. 2001). No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies are exhausted. 42 U.S.C. § 1997e(a). The Fifth Circuit takes a “strict

approach” to the exhaustion requirement. See Johnson v. Ford, 261 Fed. Appx. 752, 755 (5th

Cir. 2008). Exhaustion is mandatory for “all inmate suits about prison life, whether they involve

general circumstances or particular episodes, and whether they allege excessive force or some

other wrong.” Alexander v. Tippah County, Miss., 351 F.3d 626, 630 (5th Cir. 2003). Dismissal

is appropriate where an inmate has failed to properly exhaust the administrative grievance



                                                  6
procedure before filing his complaint. Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012). A

prisoner cannot satisfy the exhaustion requirement “by filing an untimely or otherwise

procedurally defective administrative grievance or appeal”. Woodford v. Ngo, 548 U.S. 81, 83-

84 (2006). Merely initiating the grievance process or putting prison officials on notice of a

complaint is insufficient to meet the exhaustion requirement. The grievance process must be

carried through to its conclusion before suit can be filed under the Prison Litigation Reform Act.

Wright, 260 F.3d at 358. “Since exhaustion is a threshold issue that courts must address to

determine whether litigation is being conducted in the right forum at the right time, . . . judges

may resolve factual disputes concerning exhaustion without the participation of a jury. Dillon v.

Rogers, 596 F.3d 260, 272 (5th Cir. 2010).

       The PLRA and its exhaustion requirement was created with litigants such as Plaintiff in

mind. As shown in this and other cases, Plaintiff has a habit of ignoring the Court’s directives,

filing frivolous lawsuits, and filing duplicative motions and pleadings. In a rush to the

courthouse and immediate judicial intervention, Plaintiff ignored the PLRA’s exhaustion

requirements. Once he was allowed to proceed under the “imminent danger” exception to the

three-strike rule, Plaintiff then attempted to join every conceivable claim about prison conditions

into his lawsuit. As will be discussed, Plaintiff failed to exhaust administrative remedies with

respect to any of the claims in his original and amended complaints prior to initiating this

lawsuit. Plaintiff’s litigation conduct has resulted in an unnecessarily protracted process, only to

reach the ultimate conclusion that his lawsuit must be dismissed without prejudice for failing to

exhaust the prison’s grievance process prior to filing the instant litigation.




                                                  7
Gang Activity, Sexual Assaults and Extortion

        The primary allegation in Plaintiff’s complaint is that he has been assaulted and raped

repeatedly from October 25, 2016 through March 10, 2017. He also alleges that gang members

extorted $6,500 of protection money from him and forced him to put contraband cell phones and

drugs in his rectum. He alleges that prison officials failed to keep gang activity under control;

failed to protect him from rapes, assaults, and extortion; failed to investigate his allegations of

gang activity; and retaliated against him.

        In his complaint, Plaintiff apparently concedes he did not properly exhaust administrative

remedies with regard to the claims in his complaint. Instead, he indicates that the ARP grievance

he filed was “returned as rejected” because it contained multiple issues. Doc. [1] at 3. Pursuant

to MDOC policy, a grievance will be rejected if it contains multiple issues. See Doc. [286-5].

Thus, by his own admission, Plaintiff did not fully and properly exhaust administrative remedies

prior to filing suit.

        At the screening hearing, contrary to indications in his original complaint, Plaintiff

asserted that in fact he did exhaust administrative remedies and did complete the two-step

process. However, this assertion does not stand up to scrutiny. At the hearing, Plaintiff later

clarified that he felt he had exhausted these claims merely because he filed sensitive issue ARPs.

According to Plaintiff, he filed sensitive issue ARPs for everything in his complaint. He

indicated that once the CID investigator accepted his sensitive issue ARP, it was his belief that

he had completed the exhaustion process and that no other step is necessary prior to filing a

lawsuit. Plaintiff is mistaken. The mere fact that Plaintiff initiated sensitive issue ARPs does not

excuse his failure to complete the administrative remedy process. See McLemore v. Fisher, 2016

WL 4004669, at *2-3 (S.D.Miss. June 29, 2016) (“submission of a sensitive ARP was, at best,



                                                  8
step one” of the administrative remedy process). See also McFadden v. Fisher, 2016 WL

6635639, at *3 (S.D.Miss. Nov. 9, 2016). Nor is a CID investigation a recognized substitute for

exhaustion of the ARP process. See Doc. [286-5] (MDOC policy outlining the ARP process).

Plaintiff’s misunderstanding about sensitive issue ARPs does not excuse his failure to meet the

PLRA’s exhaustion requirement.

       On January 13, 2017, just four days prior to signing his original complaint, Plaintiff did

submit a sensitive issue ARP addressing some of the claims in his complaint, notably the

allegation that he was forced to smuggle drugs for gang members and that he was extorted out of

$6,500. Doc. [286-1]. The grievance was accepted as a sensitive issue submission on February

8, 2017, which occurred after Plaintiff filed his complaint on February 1, 2017. Id. at 1. Thus,

the only sensitive issue ARP identified in the record does not satisfy the exhaustion requirement,

because the administrative processing post-dated Plaintiff’s lawsuit. See Wendell v. Asher, 162

F.3d 887, 892 (5th Cir. 1998) (holding that “administrative remedies be exhausted before the

filing of a § 1983 suit, rather than while the action is pending.”); Evans v. Grubbs, 2011 WL

2565298, at *2 (S.D.Miss. June 28, 2011).

       At the screening hearing, Plaintiff also admitted that he did not identify by name any of

the Defendants in the sensitive issue ARP, even though he apparently knew their identities. In

Johnson v. Johnson, 385 F.3d 503, 522 (5th Cir. 2004), the Fifth Circuit addressed the minimum

requirements for exhaustion of administrative remedies, noting that a prisoner is not required to

identify defendants by name in all instances, “[b]ut, at the same time, the grievance must provide

administrators with a fair opportunity under the circumstances to address the problem that will

later form the basis of the suit, and for many types of problems this will often require, as a

practical matter, that the prisoner's grievance identify individuals who are connected with the



                                                  9
problem.” The names of the individual Defendants were known to Plaintiff, but he failed to

comply with the minimum requirements set down in Johnson v. Johnson. As such, he failed to

exhaust administrative remedies with regard to conduct by individual prison officials.

Conditions in Administrative Segregation

       In his complaint, Plaintiff alleges that conditions in administrative segregation were

unconstitutional. He alleges that his cell did not have light, hot water, an intercom, or a writing

or eating surface. The cell also had a broken window, exposed electrical wiring, and a faulty

toilet. As an initial matter, given the fact that Plaintiff has been assessed three strikes under the

PLRA, his claim regarding conditions in administrative segregation does not meet the “imminent

danger” requirement for proceeding in forma pauperis. Moreover, Plaintiff was housed only for

a brief period (approximately 20 days) in administrative segregation at SMCI, and he is no

longer incarcerated at SMCI. Accordingly, the claim appears to be moot. Regardless, Plaintiff

failed to exhaust administrative remedies as to this claim prior to filing his lawsuit. According to

Plaintiff’s “Drill Down Detail Report”, he was in administrative segregation from January 1,

2017, to January 17, 2017. See Doc. [286-2] at 2. At the screening hearing, Plaintiff indicated

he was in administrative segregation from December 31, 2016 until January 19, 2017, which

roughly confirms the relevant time frame. Plaintiff signed the instant complaint January 17,

2017, on the day or shortly before he was released from administrative segregation.

Accordingly, he could not have exhausted administrative remedies for conditions in

administrative segregation prior to the date he filed his lawsuit.

Rules Violation Reports

       Plaintiff challenges the issuance of two Rules Violation Reports (RVRs) issued on

January 19, 2017. These RVRs were not finalized until March 2017. Accordingly, Plaintiff



                                                  10
could not have exhausted administrative remedies with respect to the challenged RVRs prior to

filing the instant lawsuit, which he signed January 17, 2017 and filed on February 1, 2017. In

fact, at the screening hearing, Plaintiff admitted that he did not fully exhaust remedies regarding

the RVRs until March 2017, long after he filed the lawsuit. He stated that he filed a sensitive

issue ARP but did not go through the traditional two-step grievance process.

“Red Tag”

        In Plaintiff’s amended complaint, he makes the claim that Defendant Johnathan Hunt

improperly placed a “red tag” on inmate Fredderick Thompson because Hunt believed Plaintiff

and Thompson were in a “dating relationship”. In other words, Plaintiff wishes to have the “red

tag” removed from Thompson, presumably so that the two are not required be housed in separate

units. This claim does not satisfy the imminent danger exception to the three-strike rule under

the PLRA. To the contrary, Plaintiff alleges he is under no threat of harm from Thompson. Doc.

[5] at 4-5. Thus, Plaintiff admits that Thompson poses no imminent danger of serious physical

injury to him. Regardless, Plaintiff alleges that Hunt placed the “red tag” on Thompson on

March 10, 2017, over a month after Plaintiff filed the instant lawsuit. Accordingly, Plaintiff

could not have exhausted administrative remedies as to this alleged constitutional violation prior

to initiating litigation.

Plaintiff’s Other Arguments

        In response to Defendants’ motion for summary judgment, Plaintiff makes several

additional arguments: (1) he alleges he received a second step response prior to filing the instant

lawsuit; (2) the second step response was not signed or dated by an MDOC official; (3) emails

between Jerry Williams and Sean Smith reference several previous complaints from Plaintiff that

pre-date the sensitive issue grievance cited by Defendants; (4) incidents reported as occurring on



                                                11
March 10, 2017, reflect that eight months prior to filing suit, Plaintiff filed an ARP; (5) threats or

intimidation prevented him from filing grievances; (6) any defect in exhaustion should be

excused because of Plaintiff’s mental health issues; and (7) Defendants did not submit as an

exhibit its grievance procedures or policy.

        Taking each of Plaintiff’s arguments in turn, there is nothing in the record indicating that

Plaintiff received a second step response prior to filing this lawsuit. In fact, this assertion

contradicts Plaintiff’s own testimony at the screening hearing, where he indicated that he

understood filing a sensitive issue ARP to excuse him from going through the two-step ARP

process. Although Plaintiff received a copy of his relevant ARP records at the screening hearing,

he has not provided a copy of any second step response demonstrating exhaustion prior to filing

suit.

        Plaintiff next argues that the second step response form submitted by Defendants as an

exhibit is not signed or dated. See Doc. [286-1] at 3. While true, this is not a material fact for

summary judgment analysis. Plaintiff’s sensitive issue ARP was not accepted until February 8,

2017, after Plaintiff filed his lawsuit. Id. at 2. The second step response, although not dated,

states that Rita Bonner “has a suspense date of March 24, 2017 to answer and copy you on the

ARP concerning her investigation into this matter.” Id. at 3. Again, the “suspense” deadline

post-dates the filing of Plaintiff’s lawsuit and further confirms that Plaintiff failed to exhaust

administrative remedies prior to bringing suit.

        Plaintiff asserts that emails between Jerry Williams and Sean Smith reference several

previous complaints from Plaintiff that pre-date the sensitive issue grievance cited by Defendant.

Plaintiff does not provide copies of these alleged emails but simply asserts without proof that

they exist. Although he urges that these emails reference several previous complaints, Plaintiff



                                                  12
provides no specifics as to the contents of the complaints, the timelines of the complaints, or

whether the complaints in fact were submitted as ARPs and carried through to completion in the

administrative process. Plaintiff’s argument about mystery emails is simply hearsay and does

not constitute competent summary judgment evidence.

        In a pleading titled “Exhibits to Plaintiff Response to Defendants Motion for Summary

Judgment”, Plaintiff appears to argue that an incident dated March 10, 2017, somehow proves

that he filed an ARP in June 2016. See Doc. [392]. Plaintiff flatly mischaracterizes the exhibit.

The “Incident Description” states that on March 10, 2017, Plaintiff sent an ARP to the Deputy

Commissioner alleging that certain problems began in June 2016. The “Incident Description”

does not identify an ARP as having been filed in June 2016. Rather, it references an ARP

submitted on March 10, 2017, wherein Plaintiff discussed a change in housing assignment that

occurred in June 2016. The exhibits provided by Plaintiff post-date the filing of his lawsuit by

more than a month. They do not constitute competent or compelling summary judgment

evidence.

        Plaintiff asserts that threats and intimidation, as well as mental health issues, prevented

him from filing ARPs. First, the Court observes that Plaintiff’s litigation history, both in this

case and in the dozens of other lawsuits filed by him, do not reflect an inability to pursue

grievances or alleged wrongdoing against him. To the contrary, with great regularity, Plaintiff

has filed lawsuits in federal court complaining both of the fact of his confinement and the

conditions of his confinement. Moreover, Plaintiff provides no specific example of how threats,

intimidation, or mental illness prevented the filing of ARPs with respect to the specific claims

asserted in this lawsuit.




                                                 13
       Finally, Plaintiff argues that Defendants did not submit as an exhibit a copy of its

grievance procedures and policy. Like numerous assertions made by Plaintiff, this is not quite

true. Defendants submitted in support of their motion for summary judgment excerpts from the

Inmate Handbook, which outline in detail the MDOC Administrative Remedy Program. See

Doc. [286-5]. Regardless, Plaintiff does not explain how other MDOC grievance procedures and

policies would serve to defeat summary judgment.

       IT IS THEREFORE ORDERED AND ADJUDGED that Defendants’ [286] Motion for

Summary Judgment is GRANTED on the issue of exhaustion. Plaintiff’s claims are dismissed

without prejudice based on his failure to exhaust administrative remedies prior to filing the

instant lawsuit.

       IT IS FURTHER ORDERED that Plaintiff’s [395] Motion to Withdraw [386] Response

to Defendants’ Motion for Summary Judgment is GRANTED.

       SO ORDERED AND ADJUDGED, this the 20th day of March 2019.




                                                     /s/ Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                14
